Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 1 of 18 Pageid#: 278




                       IN THE UM TED STATES DISTRICT COIJRT
                      FOR Tlœ W ESTERN DISTRICT OF VG GIN IA

           :
M ELIN D A SCO TT,
PLAINTIFF ).
           ,
           k :'

                                                              Case N o.2:20cv14


m SE COUNTY DEPT.
 ofSOCIAL SERVICEj,
etal
DEFENDANTS



          PLU TIFF'SRESPQNSE T0 DEFENDANS'SM OTION TO DISM ISS

COM ESNOW ,thePlaintiffkin Responseto Defendant'sM otiontoDisxnissand statesasfollow s:




            1.       EN TRY OF DEFA U LT'S A FFECT ON M O TION TO D ISM ISS



                  (AlDetendant'sRule12M otiontoDismissbarredby entu ofDefault
                                          and CourtO rder

       (a)'l'
            hiscourtissuedan orderstatingthattheDefendsntwœsnotabletobringadefense
   (docketno.19).IntheOrderitwasstatedthattheDefendant'stimetorespondhad
   ûçexpiredn..Defendnn: by connKel,bxingllisM otion to DismisstmderRule 12.Dei
                                                                              fendant's

   M otion to Dism issisimproperly flledbeforethiscourtbecauseitisadefensetothe

   Complaintafterthe21day tim eperiod allowedfora response.Rule 12 perm itsaRule 12

                                                                                        1 of18
                                                                                     2:20CV14
                                                     Plaintiff'sResponse to Def.M otion Dimiss
Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 2 of 18 Pageid#: 279




          defenseto bebroughtwhen aresponsivepleading isallowed.Rule 12 statesthatççam otion
                                        .




          assertinganyofthesedefensesmustbemadebeforepleadingfaresponsivepleading is
          allowel'.'rhiscoultalready ordered thataresponsivepleading wasnotallowed.Defendant,

          bycounsel,doesnotpfesentllispotentiallymeiitoriousdefensestmdèrRule55(c).
                              l.




                                      (B)Defendant'sM otion toDismissirrelevant
                                       w ithout a valid reason for lapsing into D efault .



          (a)DefendantMoonwasproperly servedtheSllmmonsandComplaint,purslmntto
             Rule4(e)(1),at1*
                            1'
                             1sbusiness,addressinFloridal;accordingtovacodej8.01-299(1)and
             Florida Su t'ue 48-062

          (b)Defendantrequestsrelief9om theentry ofDefaultunderRule 55cwitllinhisM otionto
             SetAside Defaultz, alongsidethe M otion to Dism iss.However,Defendantislacking the

             other required components to q       ' for granting a M otion to SetAside Default.'I'
                                                                                                 he

             standardssetby thelegalstandardsqfthe4* Circlzitreqe eavalidreason explniningwhy


    lDefendantM oon hasalwaysheldlzim selfoutto bean LLC.Hewasform erly registered in 2016
    in Floridaasthebusinesstt olcow,LLC''.Florida statuterequiresany LLC to have aregistered
    agent(FloridaChapter605).He(Iidhotrenew hisregistrationZ erthePlaintifftledasuit
      '       .                                                                    ,
    age sthlm in 2018 in orderto avoid serviceand actmsan evasive Defendgnt.However,on bis
    Websitehelabelshisbujinessûtolcow,LLU '.OnM arch 17,1019JoshuaM oonpublishedon
    KiwiFarmsthefollowing statement:WM y company isconfninedwithin aFloddacom pany.lf
    you need an addressto sendphyskaldocllmentstothisworlcs.Lolçow LLC 913 BealPkwyN W ,
    SuiteA-1017,FortW altonBeach FE 32547.''(h=ps:/X W n= K.neVO eads/2019-03-17-new-
    zezr d-police-we-wold-W e-to-presew e-r y-posts-= d-technl
                                                             'cz-A ta-lcludl
                                                                           'ng-ip-ad/ esses-
    email-addresses-etc.sx 76/).Asasoleproprietor(businessowner)heisoneandthesameas
    L Olcow ,LLC .
'
    2In Defendant'sM otion to SetAside Default(!1),Defendnntclaims surprise asareason for
    requesting the Defatzltbe setaside.Defendant,by cozm sel,claim sto havereceive flrstnotice of
    thelawsuitwithin theDefaultorderon November23,2020.
                                                                                                     2 of18
                                                                                                  2:20W 14
                                                                 Plairitiff'sResponse to Def.M otion Dim iss
Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 3 of 18 Pageid#: 280




          the party fellinto default.N amely,the Defendantmustshow an acceptable excuse for
          lapsingintodefault,wvch isthestandard setforth in case1aw thePlaintiffpresentshere
                                7.

          in heraccom panyingxhçm orandum .

       (c)Defendantclaims,contfae jotheMarshal'sKproofofService''thathedidnotreceivethe
           Sllmmons and Com plaint yet has provided no storyline whatsoever about how the

          Summonsand Complaintdisappeared into thin air.

       (d)W ithoutanaccepubleexcuseforhow DefendnntdidnotgettheSllmmonsand Complaint
          from his designated sGffand employees3, the Rmeritorious defense''com ponents within

          D efendant'sM otion to Dismissisirrelevant.Underthe legalstandardsofthe 41 Circuit,

          presented by Plahltiff hl her acconxpanyhlg A4enlorandunl,nledtodous defense is not

          sufficientinandofitselftosetmsideaDefatlltentr/.




    3IheRQwQ Pack andSMp''employeedesignatedbyDefendantM oontoreceivehismailas
    wellastheunnam ed Elthird party''in theProofofService.
    4Upontestingthesnfscl
                        kencyoftieM otiontoSetAsideDefault,theDefendanthit.
                                                                          qnotmetall
    oftheothercomponentsnecessary to rellevehim oftheDefaultentered.TheDefendanthasto
    demonstratealI5oftherequiremeptstosetasidetheDefault:(1)apossiblemeritoriousdefense
    (2)promptnessofthedefaultingparty(3)thepersonalresponsibilityofthedefaultingparty(4)
    theprejudicetothetotherpartyand(5)whetherthereisahistoryofdilatory action.Asoftllis
    date,DefendantMoonhasgivennojusv ablereasonthepeopledesigpatedtoreceiveandhold
    hismail(theemployeeoftheGGQwiICPacknShip''andthellnnamedtlurdpartyl(Iidnothand
    overthe Sllmm onsand Complaintto him .Thiscomponentaloneisenough to deny theM otionto
    SetAsideDefault.ln additiom Defendnntcnnnotdem onskatehehad avatid reason or
,
    uexcusableneglect''underRule6009 forbeingrelivedoftheentryofDefaultorder
                                                                                           a of18
                                                                                        2:20CV14
                                                         Plaintiff'sResponseto Def.M otion Dim iss
Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 4 of 18 Pageid#: 281




              II.      DEFENDANT'S M OTION TO DISM ISSINADEQUATE
                            TO DISY SS PLM NTV F'S C O G LAIN T




   Notwithstanding,even ifthiscourtwould setasidethe entry ofDefaultand allow the M otion
   toDismissto benzleduponsxthefollowing arethereasorlstheDefendant'sM otion toDism iss

   should be denied:




             (A)SERVICE OF 'IHE SUM MONSAND COM PLU T W ASVALID



Plainte properly served theDefendantaccording tothereasonsthatfollow :

                           The Summ ons and Compl4intwere served within the tim e limit

                           allowed.'
                                   l'he Complaint was filed July 8,2020.Defendant wœs

                           served by aUS M arshalon August18,2020.

                           Rule'
                               4(e)wasfollowed.'
                                               rhestatelawsandstamtes.ofVirginiaand
                           Floridawerefollowed.

                        3. Plaintiff Scott stated in h8r coniplaintthat Defendant M oon is a

                           businessownerofthewebsiteGtlfl.
                                                         wilhrms.net''(566,76).Henms
                           Ellf-
                               iwiFnrm s.net'' under the nam e V olcow , LLC'' as a business

                           owner. M n M oon isthe sole owner ofthe business and no other


5Defendantpresent'sthe M odop to Dism issasa:Km eritoriousdefense,,com ponentseeking to set
asidethe entry ofDefault,simultaneously w1t11Defendant'sM otion to SetAsideDefault.
                                                                                         4 of18
                                                                                      2:20CV14
                                                      Plaintiff'sResponse to Def.M otion Dim iss
Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 5 of 18 Pageid#: 282




                               businessownerwas named in the Com plaint.Asa soleproprietor

                               heisone and the sameasçi olcow,LLU '.DefendantJoshuaM oon

                               CallbeServed asan LLC6.

                               UnderVirginia law,an LLC business can be served according to

                               VaCode98.01-299.'
                                               I'
                                                headdressDefendantM oonpublisheson his
                               website isabusinessaddress.Asnoted in thedelivery ofsum mons

                               by the Marshal,itisllisReleckorlicmailbèx''with aRtllird partf'
                               offcerwhom Mr.Moon hasdesignatedtoreceivehismailforhim
                               and bring itto him asa business owner.UnderVa Code 98.01-
                               29941)thisisvalidservice.
                               This is also valid service under Florida law.Under Florida 1aw

                               (Chaptçr 605),an LLC is required to have a registered agent.
                               Defendant M oon does not have a registered agent.Florida 1aw

                               providesthat:

                                   lllfservice cnnnotbe made on a registered agentofthe lim ited

                                   liability company because of failure to com ply w1111chapter

                                   605 or because the limited liability company does nothave a
'



    6DefendantM oon hasalwaysheld him selfoutto be an LLC. Hewasform erly registered in 2016
    in Florida asthe businessçt olcow,LLC''.Florida statuterequiresany LLC to have a registered
    agent(FloridaChapter605).Hedidnotrenew llisregistrationafterthePlaintiffsledaslzitagainst
    him in 2018 in orderto avoid service and actas an evmsive Defendant.However,on hiswebsite
    helabelshis'businessçt olcow,LLC '.On M arch 17,2019J   @
                                                              oshuaM oonpublished on KiwiFarms
    the following statem ent:&çM y company iscontained withln a Florida company.Ifyou need an
    addressto send physicaldocumentsto this works.Lolcow LLC 913 BealPkwy T        NW ,Suite A-
    1017,FortW alton BeachsFL 32547.''1e s:/O * s= s.neVO ea& /2019-03-17-new-zei> d-
    police-we-wodd-W e-to-presewe-ry-yoA -=d-tecM ci-daG-hcludhg-ip-M dresses-email-
    ad&esses-etc.54376/).Asasolepropnetor(businessowner)heisone andthesameasLolcow,
    LLC .
                                                                                               5 of18
                                                                                            2:20CV14
                                                           Plaintiff's Response to Def.M otion Dimiss
Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 6 of 18 Pageid#: 283



                                                                        ,           N
                             registered agent,orifitsregistered agentcnnnotw1111reasonable

                             diligence be served, process against the lim ited liability

                             com pany,domesticorforeign,m ay beserved-
                                                                     'o...

                                   (b) Onamanagerofamanager-managedlimited
                                 ...



                                 liability com pany;or

                                 (c)Ifa memberormanagerisnotavailableduring regular
                                 business hours to acceptservice on 41cJItV of the limited
                                 liability company,he,she,or itp;tz.p designate an èmploye'e

                                 ofthelimitedliabilitycompanytoacceptsuchservice.Aqer
                                 one attem pt to serve a m ember, manager, or designated

                                 em ployee hms been m ade,process may be served on the

                                 person in charge of the limited liability company d'lring

                                 regular business hotus. (FL SGtute 48-062) (emphmsis
                                 added)
                       6. DefendantM oon wms notonly on active notice thathe had been

                          served a Sllmm ons and Com plaint,he was also on consm zctive

                          notice through his own website RloiwiFnrmsanet''thatthe lawsuit

                          yvas forolcorning7. Ihe acconapanyùag casè laxv presented ùl the


7(A)JoshuaM oon statedonlinethatheintendedtoreplytothelawsuitonJuly 10,2020.Joshua
M oonhad consY ctivenoécethatthelawsuitwmsforthcom ingtobeservedupon llim .
hlps:/M W fa- s.nevo eads/meM dy-leigh-scoû-mrsho -c%tersen.3zl18/p0st-6888288(B)
Otheronlineusersalertinghim hehadalawsuitforthcoming:(1)
he s:/Y W fn= s-neve eads/melinA -leigh-scoû-mrshil-castersen.3zll8/post-6886434,
                                                                                '(2)
hûps:/Y < fs= A.neV* eH s/me% da-lei> -sco=-mrsh2l-c%tersen.32118/post-6886456;and
PostswhergJoshuaMoonishwolvedinthethrçadsacu owledgingreceiptoflawsuit:(1)
he s:/o m fa= s.nevo eads/mellda-leil -scoû-mrshil-castersen.3zll8/post-688733s;(2)
he s:/Y e fn= s.nele eads/meM da-leil -scol-mrsho -c%tersen.3zlJl8/post-6888z88
                                                                    .
                                                                                       6 of18
                                                                                    2:20CV14
                                                     Plaintiff'sResponse to Def.M otion Dil iss
Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 7 of 18 Pageid#: 284



                            m emor= dum dem onstrates why cone lctive notice is enough to

                            requireaDefendantto respond toa lawsuit.

                         7. The Rules of CivilProcedure allow a Sllm mons to be am ended

                            throughRule(4)(a)(2).A minortechnicaloversightofomittingthe
                            exactdistrictcourtnam eon the S'lmm ons8isinsuftk iehtto dismiss

                            aCaseWithprejudiceg.


                 (B)JURISDICTION,VENUE M D AGGREGATED CLM M S



Thiscasebeingfledinthiscourtmeetsa11therequirementsforpropervenueandjudsdiction.
Theaggregated claim srequirem entssetby 1aw havealsobeen mçt.

              1. Aeereeated Am punts
                     a. JaneDoe,John Doe 1,John Doe 2,and John Doe 3aresillDefendnnts

                        in thecase,asPlaintiffhmsm ade diligenteffortsto locate IP addresses

                        to servethem .'Ihey havenotbeen dism issed asdefendnntslo.



8Inaddition,theSllmmonswasmykedw1111theMarshal'sstnmpofRRoanoke''andtheCivil
CaseD ocketNumber.The Com plamthadRW esternD istrictofVirgirlia''anda sfamp of
RAbingdon Division''.DefendrmtM oon could have conferred w1t11Plaine régarding thenam e
ofthecondbouse.Itisnottruethathewouldn'tlcnow whereto flle.Forobviousreasonsand
with som einquhy,hecould havefoundoutwhereto respond.
g''W hen thereisactualnotice, every technicalviolation oftherule orfailure ofstrictcompliance
maynot invalidatethe serdce of process''(emph%is added) (Wade v.Alamance Cbzlnf.y
DepartmentOf SocialServices,Dist.Court,MD North Carolina 2020 citing Armco,Inc.v.
Penrod-staum rBldg.Sys.,Inc.,733F:J#1087,1089 (4thCir.1984.
                                                          ))
10Plaintiffhasalso m adediligentattemptsto gam ertheiraddressesforService ofaSumm ons
and Complaint.UnderthelegalMandardsofthe4* Circlzit, asbdefed in theaccompanying
M em orandum,Plaintiffqualisesforan extension oftime dueto herdiligentelorts,pro-se
stams,andherstatusasalitigantproceedinginformapauperis
                                                                                          7 of18
                                                                                       2:20CV14
                                                       Plaintiff'sResponse to Def.M otion Dim iss
Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 8 of 18 Pageid#: 285




                 b.-rhecom binedtotalsofsimilarclaim qagninKtsim ilarDefendantsofallJohn

                  Does 1-3 and JaneDoe 1,com bined w1t11theclaim KagsinqtJoshua M oon,

                  m eetstheam otmtin controversy standardsrequired by law.
                        ..
                         (
         2. Jurksdidion,
                       J
                        tSubiecim atterand Personal)
                        .



                 a.-fhiscourthasjurisdictionoverJoshuaM oonpursuanttoVirginiastatelaw,
                  Va.Code j 8.01-328.1.'
                                       lnhe Plaintx is a residentwho has resided in
                  SouthwestVirginia since2016 and DefendantM oon caused heratortious

                  injury by a willfulact,which started in 2017 and hax
                                                                     q continued to the
                  presenttim e.

                 b.loshua M oon has signifcant ties to Florida;nnm ely,he is a registered

                  Republican,with areported Ractive''status,wltich requiresadom icileinthe

                  stateofFlorida(USA).
                 c.loshua M oon'smother's residence isin Pensacolw Florida.Hism other's

                  hom eisDefendantM oon'sresidencemswell.

                 dloshuaM oon lanAa significantbtlsineqspresence in Florida

                 e.loshua M oon'sclaim to be aresidentoftheEllropean Uzlion hnKnotbeen

                  supportedby any evidence.Asstated in theaccompanyingm em orandum of

                  law,thestandardofthe4u1Circttitistoprovidemoreth= justdenialsand
                  conclusionary statem ents.

                 L TheconstitutionalviolationsallegedintheCom plaintagainstJoshuaM oow

                  inwhichheactedasaStateActor(5thand I4thAmendmentviolations)are
                  includedintheComplaint(546and:52)



                                                                                       8 of18
                                                                                    2:20CV14
                                                    Plaintiff'sResponse to Def.M otion Dim iss
Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 9 of 18 Pageid#: 286




         3. V enue

                a.losh)
                      uaM oon fom arded and disG buted contentâom hisbusinesswebsite
                     totheemployeeemailsofW iseCotmtyDept.ofSocialServices.Thisaction
                      '
                          ;(.
                     reached into W ise Cotmty, VA to contribute to M s. Scott's claim of
                     constitutionalviolationsand HED againstmultiple Defendants,including

                     DefendantM oon.

                b.-fheconstitutionalviqlationsalleged intheComplaintagainstJoshuaM oon

                     (5thand 14thAmendmentviolations)were a course of conductthrough
                     intentionalactsdoneby DefendantM oonwhileengagingwith W iseCounty

                     DepartmentofSocialSerdces.JoshuaM oon'sactionsreached into W ise

                     Colmty,VA to contribute to M s.Scott'sclnim ofcou itutionalviolations

                     and IIED .

                c.-fhiscourthasvenueoverJoshuaM oonbecausehetargetedthesocii hnrm

                     and socialabuseallegedintheComplaint(:72,78)towrdthePlaintll in
                     herneighborhood,localarew localcolinty and state ofresidence aswell

                     (W iseCounty,Virginia).
                d.r
                  fllis courthas venue here because Joshua M oon targeted an audience to

                     inqictsocialhnrm on thePlaino witbin bordeting statesthatcomprom ise
                  the 4* Ckcuit.

                e.plaintiF hms more th= adequately stated in her complaint the series of

                     eventsthat1ed to the Joshua M oon contributing to a m aliciousphonecall

                  weremadetoachildwelfareagencyinW iseCotmty,VA (:65-79)



                                                                                         9 of18
                                                                                      2:20CV14
                                                      Plaintiff'sRespopse to Def.M otion Dim iss
Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 10 of 18 Pageid#: 287




    (C)CONSTITUTIONAL VIOLATIONSASA STATE ACTOR BY DEFENDANT M OON



          4. Joshua M oon asà state ad or for constitutionalviolations

                  a.loslku
                         'a M oon acted ms a state actor in funneling information âom his
                                '
                      .

                    website directly to W ise Cotmty SocialServices employee emails.Thisis

                    outsidethenorm alstandard ofcom munication using (elephonephone calls

                    âom anonym ous reporters who call to reportalleged child abuse and

                    neglect.

                  b.constim tionalviolation claim sagninKtJoshuaM oon arelistedunder5* and

                    14thAmendmentsectionsoftfauseofAction l''(!46,52)
                  c.plaintif also adequately statedthatJoshuaM oon'swebsitedishibutescourt

                    documents(!67),afunctionnormallyreservedforgovernmentagencies.
                  d.-fhe accompanying m emorandum setsforth the waysin wlzich Defendant

                    M oonhmsacted asastateactor




      (DIPLAW TIFF HASSTATED A CLAIM FOR W HICH RELIEF CAN BE GRANTED



          5. Defendant'sRule 12(b)(6)clae s

                  mplaintiffhmsproperly plead a claim forwhich reliefcan be granted.This

                    courtruled thataqera Gçreview ofthe record''she qualified for a Default

                    (docketno.19).Shehmsadequatelypleada1lthefactsandelementsrequired
                    fortheTortofI.I.E.D underX auseofAction H'9in herComplaint
                                                                                     10 of18
                                                                                    2:20CV14
                                                     Plaintiff'sResponseto Def.M otion Dim iss
Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 11 of 18 Pageid#: 288




                 bzlaintil Scott adequately described M r. M oon's involvement as a
                       Jw.

                  Defepdantinpragraphs66through 80oftheComplc t.
                       :)I

                 c.plaindffscottstatedthatJoshuaM oon'sconductwasoverthecottrseof3

                   yearq.(!I67)
                        l).
                          :
                 d.plaintl scottstatedthatJoshuaMoon'sbehaviorwasextreme,outrageous
                  ànd indecent(:72)
                 e Plaintiff adequa
                                 ' tely suted in her Complaint that Joshua M oon was

                  responsible for intentionally intlicting em otional diskess through

                  orcheskatingandencouragingsocialabuseaimedattheP1ain;fl-(!72)
                 f.Plaintif adequately statedthatDefendantV oon'bcourseofconductagainst

                  Plaintif Scottwasto injureher(!72)
                 gzlaintiff adequately stated that Defendant M oon encourages other

                  KiwiFnrms.net users and it'ue and hones't fans'' of his website to be        .




                  mdlicioustowm'
                               dthePlain;F (!76)
                 h.plaintx adequately stated in her Complaint that Joshua h4oon w%

                  responsible for causing the Plaintitf emotional diskess through
                  Qrchestraing and encouraging social àtzrlzl throug,h the content of his

                  website(:76,78)
                 i.Plaintif adequately sGted thatJoshua V oow as a resultofhisactions
                  describedbetweenparv aphs66through 80,causedherextremeemotional

                  distress,includingangerandrage(:77)
                 j.The cllronologicaland interwoven connection between DefendantM oon,
                  hiswebsite,hiswebsiteusersandhisRtnzeandhonestfans''wasadequately

                                                                                   11 of18
                                                                                  2:20CV14
                                                   Plaintie sResponse to Def.M otion Dim iss
Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 12 of 18 Pageid#: 289




                   descrihed in the Plaintiœ s Complaintin paragraphs 66 through 80 ofthe
                   Comple t.JoshuaM oonisresponsibleinpartfortheconductofotherswho
                              .
                          j'
                           z                               -
                   are histwebsite usersand S&true and honesifnng''ofhissite because he is
                          ,

                          z ''
                             *
                                  a
                         .'.       .                                 .
                                                                     :
                           ..
                   creatingy developing, editing, encouraging and orchestrating the entire

                   operation asthe businessownerand becausehe endotzragesotherusersto

                   scapegoatand ihjttre the PlaintiK Tllis wms allstated in the PlaintiY s
                   Complaint(!76)
                 k.-l'
                     lliscourtalready ordered thatafteraRreview oftherecord'',includingthe

                   Complaint thePlmntiffwmsentitledtoentryofaDefault(dodketno.19),
          6. Cvberbullvine àsa truethreat
                 a.èostingsomeone'sresidentialaddressforanintewationalaudience,inorder
                   toputsom eoneundersurveillance,withthepurposetointim idate,harassor

                   threaten is in fact a real threat to a person's body and their personal

                   property.

                 b.Althoug,
                          h theonlineusersofKiwiFnrms.netpulled thePlaintiffscotmty of

                   residence&om governmentdaGbases(e.g.Pacer),thesedatabmsesarenot
                   àvailabletothe genelalpublic.In orderto accesstheinform ation on Pacer

                   users m ust create a profle that is screened and authorized to use the

                   daGbase.Usersmustinputtheirname,address,and socialsecurity n'lm ber

                   in ordertohaveaccessto thedocufnents.

                 c.-
                   fhepurpose ofthe documentsavailablein thePacersystem isto inform the

                   public. Taking those docum ents and re-distributing them online for an



                                                                                    12 of18
                                                                                   2:20CV14
                                                    Plaintiff'sResponseto Def.M otion Dim iss'
Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 13 of 18 Pageid#: 290




                     intem ational audience in order to intim idate, harass and threaten the
                             '

                     Plaintiffisan indecentuseofcourtinformahon.
                                                             o
                         :




      (E)CDA SECTION 230IM M UNITY DOESNOT M PLY TO DEFENDANT M OON
          7. CDA Seetion 230 Im m unitv

                    a.plaintiffadequatyly stated the reasopsin the Complaintwhy JoshuaM oon

                     doesnotqual'
                                tfyforimmunitytmderCDA Secion230(!76)
                    bzlainte hasatiachedamemorandum w1t11relevantcaselaw demonskating
                     why DefendnntM oon doesnotqtplify forim mtmity undet CDA Section

                     230




         @')OTHER MArfkmsPlkEsE'
                               r= o BYDEFENDANTMOqN'SMoTlox



             1. T ortofH ED is a Federald aim

                    C.The    TortofIIED is also a federalclnim in 2nd Restatments Section 46.

                     PlaintiffhasbroughttltisTortofIIED on afederallevçlin federalcourt.

                    d.sute1aw determinesthesGtuteoflim itatibnsand Plaintiffscott'sclaim of

                     I.I.E.D fallswithin thetinw game addressing DefendantM oon'scourse of

                     action (2018tothedateofslingtheComplaintaJuly 8,2020).
             2. DodrinesofresW zzlkw- and collateralestonnel
                '


                    e.-l'
                        lliscaseisno1prohibitedbythedoctlineofresajudicatabecausePlaintiff
                                                               k
                     has included nE'
                                    w facts and new details m her 2020 Complaint.Even if
                                                                                          13 of18
                                                                                        2:20CV14
                                                         PlaintiF sResponse to Def.M otion Dim iss
Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 14 of 18 Pageid#: 291




                         elementsofpriorcaseswereincop orated intotlliscasethepdorcasesw ere

                         dismissedwithoutprejudice.
                       f.Thiscase isnotprohibited by the doctrine ofcollateralestoppelbecause

                         this istheArstI.I.E.D claim thatthe Plaintiffhmseverbroughtagainst
                         JoshuaM oon.Plaintiff Scottpreviously filed Appropriation clnims,Torts

                         ofDefam ation,lnvmsion ofPrivacy and FalselightagainKtJoshuaM oon..

                         Even ifelementsofpriorcmsesweré incorporated into tlliscmse the prior

                         cmsesweredismissedwithoutprejudice.
                       g.-rllisslzitwas filed on July 8,2020 underan I.I.E.D claim awhich has a 2

                         yer statute of limitations,back dated to July 9,2018.'rhe other cases

                         againstDefendnntM oon were fled in 2018foractionspdor.

                 3. Inform ation reeardine Plaintiœ s other law suits in D efendant'sM otion to

                     D ksm iss

                       hr efendant,by cotmsel,alsoincludesinform ation regarding Plaintiœ sother

                         lawsuits within his M otion to Dism iss.Defendant,by colm sel,failed to

                         include a1lfacts regarding law suits Plaintiffhas filed againstDefendant

                         M oon and otherthird parties.Defendant's connselseeksto create a false

                         nr ative aboutPlaintif scott's fling historyll.

                       i.Defendank by counKel,m akesasweepinggeneralization aboutprior

                         lawsuitsPlaintiffScotthrt.
                                                  qfiled againstDefendantM oon.Cotmsel,M r.

                         Hardin,failedtomention distinguishingfactorsinthosecases.Hefml
                                                                                      'ed



 11Plaintifcsdefenseto these allegationsattem ptingto putPlaintiffinaderogatoryli
                                                                                ghtare respondedto in
 Plaintiff'sMotiontoStrike(docketno.29)andPlainti/srepl
                                                      ytoSecondMemorandum (docketno.44)
                                                                                                 14 of18
                                                                                               2:20CV14
                                                                PlaintifrsResponse to Def.M otion Dim iss
Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 15 of 18 Pageid#: 292




                       toidenhf
                              'ythetypesofcasestheywere(Appropriation,TortsofttFalse
                       andKrgativeLighf',andDefamation)aswellasthereasonstheywere
                             '
                             .;
                              4
                              1'
                       dismissed.PlaintiffScottpresentsbelow amore detailed,acctzrateand

                       factuatoutlineoflitigationbetweenPlaintif ScottandDefendantM oonlz:
                                  V ay2017:PlaintiffScottfllesinW iseCotmtyGeneralDistrict
                                  Courtan Appropriation claim againKtM oon underVa Code.8.01-

                                  40.'
                                     I'
                                      hé caseisdism issed onthegrotmdsthatthe Plaintif needsto

                              .   dem onstratethatDefendantM oon ism skingm oney from using her

                                  nameandphoto(although thejudgepresentednocase1aw to    '
                                                                                         .



                                  supportthisrnling).
                           2. Junezol7-Decem ber2017:PlaintiffScottappealsto theW ise Co.

                                  CircuitCourt.M s.Scott'sappealto theW ise CircuitCourtis

                                  dism issed becauseshedid notplead every factin heroriginal

                                  PleadingfledattheGbC level.'I'hecasewasnotdismissed
                                  becauseshedidnothave an actllnlc1nim 13

                           3. 2018:lnstead ofre-filing theAppropriation claim in SGteCourt

                                  PlaintiffScotttran@ rstheclaim toafederalsuitagainqtM oon,


 12Although Plainte Scottalso presentedthisinform ation in herM otion to Strike,shedoesnot
 presentitagain hereto beredukdnnt.DefendnntM ooa by colmqel,blingsallegationsalludingto
 Plainte ScottbeingavexatiousormaliciouslitigantinbothhisV otionto SetAsideDefaultand
 M otion to Dism iss;llisM otion foraProteciveOrderaswell.Thesefalseallegadonsarean
 attem pttb silençethePlaintif from seeldngreliefbeforethecourtand an attempttoconcealthe
 identitiesofJaneDoe 1and John Does1-3.PlaintiffScott'sadditionaldefensesto Defèndant.
 M oon':falseallegationsofvictim izing DefendantM oon arein Plaintic sR eply to Combined
 M emorandtzm (DocketNo.44)andPlaintiY sMotiontoQldnqhandDismiss(Docket.No.43)
 13M s. Scottstillhasa legaloption ofre-lling an Appropriaioh caseagainstDefendaùtM oon
 upon correcting the error ofom itting every factupon w hich she relies.The V irginia stam te of
 limiutionsis20yearsafterthedeath ofaperson forGling.
                                                                                              15 of18
                                                                                            2:20CV14
                                                            Plaintiff'sResponse to Def.M otion Dim iss
Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 16 of 18 Pageid#: 293




                             dueto thechanging and p owing contenton KiwiFarms.net

                             between 2017 and 2018.'I'hecaseisdism issed becausePlaintiff
                         .
                             Scottdidnot(a)mention inthebodyl4oftheComplaintthatM oon
                             wrotésomeofthearticleshimselfand(b)describethereasonsthat
                             D efendantM oon doesnotqualify forimm unity,
                                                                        tmderCDA

                             Section 230.TheW estern DistrictofVirginiagrantsDefendant

                             M oon immtm ity underCDA Section 230.

                        4. 2018:PlaintiffScottbdngsaseparate claim aga
                                                                   ,
                                                                      in
                                                                       'KtDefendant

                             M oon forDefam ation.TheW estem D iskictofVirginianzledthat

                             M oon'sstatementswereonly Eçrhetorichyperbole''and forthe

                             remainderoftheComplaint grantsDefendnntM oon imm lmity

                             tmderCDA Section 230.ln tllisCom plaint Plaintiffscottdidnot

                             describethereasonsthatDefendantM oon doesnotqualify for

                             im m unity underCDA Section 230.

                   j.Dksiinzuishinefactorsofthislawsuitin2020
                     '
                     l'hedistinguishingfactorsinthiscasem'
                                                         e:
                             H erePlaintiF scottclearly sGted allthereasonsthatM pon doesnot
                             qualify for im munity tmder CDA Section 230 in her Complaint
                             (:76)
                        2. HerePlaintiffScottstated thatJoshuaM oon,and nota third party,
                             hmscreatedcontentaboutPlaintiffScottonMswebsite (!76)
                             Thisisan HED case,notAppropriatiow Defam ation orotherTorts.
                             Plaintiff Scott has'not previously fled an IIED case against
                             D efendantM oon




 14PlaintiffScottincludedthisinformationinafootnoteintheCom'plaintbutthiscourtclidnot
 fmd thatsuffcientto dem onskatethatDefendantM oon wrotethearticleshim selfusing hisown
 user account
                                                                                       16 of18
                                                                                     2:20CV14
                                                       PlaintiF sResponseto Def.M otion Dim iss
Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 17 of 18 Pageid#: 294




 W IV REFORE,becauseDefendantMoon'sMoion to SetAsideDefaulthas(a)notpresented
 any validreason to explain thedisappearance ofthe Sllmmonsand Complaint,and because(b)
 DefendantM oon wasserved properly asa business,and (cl,forthe otherre%onsstated above
                          ,c
 challenging theDefendants' laimsin theirM otion to Dismiss;Plaintif asksthatthiscourtdeny

 theDefendant'sM otion to Dismiss,keep in placethe entry ofDefaultaspreviously ordered,and

 schedulethe subsequenthenring,aspreviously ordered.




 IRESPEUTFULLY ASK FOk THIS,




 M elindaScott,pro-se
 Po Box ï133-201415M 887
 Richm ondaVA 23218
 mscottw@gmu.edu
 540-692-2342




                                                                                       17 .of18
                                                                                      2:20CV14
                                                       PlaintifrsResponse to Def.M otion Dim iss
Case 2:20-cv-00014-JPJ-PMS Document 47 Filed 12/29/20 Page 18 of 18 Pageid#: 295




                           CERY ICATE OF SERVICE




 l hereby cert'
              tfy that I Vve both mailed a copy of this PLAm TIFF'S RESPONSE TO
 DEFENDANT'SM OTIOX TO DISMISStotheDefendant,bycounsel,M aqhew D.Hardin,VSB

 #8748217251SkeetNW,Suite300Wmshington,DC 20006andatmatthewdhardin@gmail.com
 Onthis A       dayoi-osc.,2020.



                                                                 M elindaScottpr/-lc
                                                          PO BO X 1133-2014PM 887
                                                                W ce ond,VA 23218
                                                                   mscottw@m u.edu
                                                                         540-692-2342




                                                                                18 of18
                                                                               2:20CV14
                                               Plaintiff's Responseto Def.M otion Dim iss
